Name: 93/509/EEC: Commission Decision of 21 September 1993 amending Decision 93/195/EEC as regards the re-entry of registered horses from certain racetrack complexes in the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: America;  tariff policy;  social affairs;  culture and religion;  means of agricultural production;  agricultural activity
 Date Published: 1993-09-23

 Avis juridique important|31993D050993/509/EEC: Commission Decision of 21 September 1993 amending Decision 93/195/EEC as regards the re-entry of registered horses from certain racetrack complexes in the United States of America Official Journal L 238 , 23/09/1993 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 52 P. 0157 Swedish special edition: Chapter 3 Volume 52 P. 0157 COMMISSION DECISION of 21 September 1993 amending Decision 93/195/EEC as regards the re-entry of registered horses from certain racetrack complexes in the United States of America(93/509/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), as last amended by Directive 92/36/EEC (2), and in particular Article 19 (ii) thereof, Whereas the Commission, by Decision 93/195/EEC (3), laid down the animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export; Whereas the presence of equine viral arteritis has been confirmed at Arlington International Racetrack, Illinois, Churchill Downs, Kentucky, Ak-sar-ben, Nebraska and Prairie Meadows, Iowa in the United States of America; Whereas the apperance of equine viral arteritis is likely to constitute a danger on the re-entry, after temporary export, of Community registered horses which have participated in competitions at the racetrack complexes concerned; Whereas, consequently, steps should be taken to prohibit, in accordance with the abovementioned Decision, the re-entry, after temporary export, of registered horses for racing, competition and cultural events from the racetrack complexes concerned; whereas, in the light of the epizootiological knowledge of this disease, the prohibition should be limited to a period of six months; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/195/EEC is hereby amended as follows: 1. in Annex I, Group C, 'United States of America' is replaced by 'United States of America (with the exception, until 28 February 1994, of the following racetrack complexes: Arlington International Racetrack, Illinois, Churchill Downs, Kentucky, Ak-sar-ben, Nebraska, and Prairie Meadows, Iowa)'; 2. in Annex II, Group C, 'United States of America' is replaced by 'United States of America (with the exception, until 28 February 1994, of the following racetrack complexes: Arlington International Racetrack, Illinois, Churchill Downs, Kentucky, Ak-sar-ben, Nebraska, and Prairie Meadows, Iowa)'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 157, 10. 6. 1992, p. 28. (3) OJ No L 86, 6. 4. 1993, p. 1.